 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JUAN M. CASTRO. C.,                                Case No.: 19cv0742 MMA (MDD)
11                                    Petitioner,
                                                        SUMMARY DISMISSAL OF
12   v.                                                 SUCCESSIVE PETITION
                                                        PURSUANT TO 28 U.S.C.
13   UNKNOWN,
                                                        § 2244(b)(3)(A) GATEKEEPER
14                                  Respondent.         PROVISION
15         Petitioner, Juan M. Castro C., a state prisoner proceeding pro se, has filed a
16   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. He has not paid the
17   $5.00 filing fee and has not filed a motion to proceed in forma pauperis. The Court does
18   not rule on Petitioner’s in forma pauperis status because this case is summarily dismissed
19   pursuant to 28 U.S.C. § 2244(b)(3)(A) as indicated below.
20                      PRIOR PETITIONS FILED BY PETITIONER
21         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
22   has submitted to this Court challenging his December 10, 1999 conviction and March 24,
23   2000 sentence in San Diego Superior Court case No. SCD097339. On July 1, 2004,
24   Petitioner filed in this Court a Petition for Writ of Habeas Corpus in case no. 04cv1325
25   WQH (POR). In that petition, Petitioner challenged his conviction and sentence in San
26   Diego Superior Court case No. SCD097339 as well. On August 3, 2005, this Court
27   denied the petition as untimely. (See Order filed August 3, 2005 in case No. 04cv1325
28   WQH (POR) [ECF No. 15].) Petitioner thereafter filed another habeas corpus petition

                                                    1
                                                                               19cv0742 MMA (MDD)
 1   pursuant to 28 U.S.C. § 2254 in this Court in case no. 09cv0163 H (WMc) challenging
 2   his conviction and sentence in San Diego Superior Court case No. SCD097339. On
 3   February 2, 2009, this Court dismissed the petition as successive. (See Order filed
 4   February 2, 2009 in case No. 09cv0163 H (WMc) [ECF No. 13].)
 5            INSTANT PETITION BARRED BY GATEKEEPER PROVISION
 6         Petitioner is now seeking to challenge the same conviction he challenged in his
 7   prior federal habeas petitions. Unless a petitioner shows he or she has obtained an order
 8   from the appropriate court of appeals authorizing the district court to consider a
 9   successive petition, the petition may not be filed in the district court. See 28 U.S.C.
10   § 2244(b); McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (holding that dismissal
11   for failure to comply with one-year statute of limitations renders subsequent petitions
12   challenging the same conviction or sentence “second or successive” under 2244(b)).
13   Here, there is no indication the Ninth Circuit Court of Appeals has granted Petitioner
14   leave to file a successive petition.
15                                          CONCLUSION
16         Because there is no indication Petitioner has obtained permission from the Ninth
17   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
18   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
19   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
20   Court of Appeals. The Clerk of Court is directed to mail Petitioner a blank Ninth
21   Circuit Application for Leave to File Second or Successive Petition together with a
22   copy of this Order.
23         IT IS SO ORDERED.
24   Dated: July 15, 2019
25
26
27
     CC: ALL PARTIES
28

                                                   2
                                                                                19cv0742 MMA (MDD)
